COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Kyle Dean Kuykendall v. The State of Texas

Appellate case number:      01-18-00930-CR

Trial court case number:    B15-684

Trial court:                198th District Court of Kerr County

       Appointed counsel for appellant, Kyle Dean Kuykendall, has filed a motion to set
aside his “Motion to Withdraw as Counsel” and “Appellant’s Brief” filed pursuant to
Anders v. California, 386 U.S. 738 (1967). The State has filed a response and does not
oppose the request. We grant the motion, and strike counsel’s and Anders brief, filed in
this appeal on March 6, 2019, and motion to withdraw, filed on March 7, 2019.
        Accordingly, appellant’s brief is due to be filed no later than 30 days from the
date of this order. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually     Acting for the Court

Date: __April 9, 2019____